By the Court, Wallace, C. J.:
1. The first supposed error relied upon to reverse the judgment is, that the challenge of the District Attorney made against Clarkson, for implied bias, was improperly sustained, and he erroneously excluded from serving as a *680juror at the trial of the case. It is sufficient answer to this, however, that the action of the Court in sustaining such a challenge is not the subject of an exception. (Penal Code, Sec. 1170, subdivision 1; and People v. Murphy, 45 Cal. 137, where the reason of the distinction is adverted to.)
2. The only other point made for the prisoner is the refusal of the Court below to allow him further time in which to move for a new trial. The verdict had been found on the 18th of January, and he was brought before the Court for judgment on the 22d of the same month. He then applied for further time in which to move for a new trial, which application was then denied, and judgment rendered.
Upon what grounds the application was based, or by what circumstances it was supported, the record is entirely silent, and the necessary intendment here is that the action of the Court below was correct.
Judgment and order affirmed.